DETAILED ACTION
Status of Claims
Claims 47, 61, and 62 have been amended in the response received 8/3/2022.
Claims 1-20, 22-40, and 45, 53, 56, & 57 have been previously canceled in the responses received 6/25/2020, 3/19/2021, and 8/26/2021 respectively.
Accordingly, claims 21, 41-44, 46-52, 54, 55, and 58-63 are pending.
Claims 21, 41-44, 46-52, 54, 55, and 58-63 are rejected. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 
 
 
 
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 21, 41-44, 46-52, 54, 55, and 58-63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the device, as claimed in claim 21, is directed to a machine. Additionally, the non-transitory computer storage medium, as claimed in claim 47, is directed to an apparatus. Lastly, the method, as claimed in claim 54, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of providing product information. Specifically, representative claim 21 recites the abstract idea of: 
storing, by a marketplace manager, merchant data for facilitating product sales transactions with multiple merchants, and product data that was uploaded by the multiple merchants and that identifies products that the multiple merchants have indicated are sold by the multiple merchants, the product data including first product data for a particular product that a particular merchant has indicated is sold by the particular merchant, the first product data including a merchant identifier for the particular merchant, a product identifier for the particular product, a description of the particular product, an image of the particular product, and a name for the particular product;
when creating a tag:
receiving data representing selection of a control that indicates a search request for initiating a product query; 
executing a query on the product data that includes the product data that was uploaded by the multiple merchants using input data for the particular product, which particular product the particular merchant has indicated is sold by the particular merchant; and 
associating, using an identifier and as a result of the marketplace manager executing the query on the product data, a particular image with the first product data for the particular product, which first product data was uploaded by a merchant; 
presenting, by the marketplace manager a grid of images that includes the particular image that is associated with the particular product that the particular merchant has indicated is sold by the particular merchant, with a particular image; 
detecting, by the marketplace manager, a user interaction with the particular image in the grid of images that is associated with the particular product that the particular merchant has indicated is sold by the particular merchant; and 
in response to detecting the user interaction with the particular image in the grid of images, presenting, by the marketplace manager and using the identifier that associates the particular product with the particular image, an image layout that includes the particular image and a popup display overlaid on top of the particular image that includes a representation of at least a portion of the product data for the particular product that was uploaded by the particular merchant and retrieved from the product data; and
in response to detecting a user interaction with a portion of the image, performing, Filed: June 11, 2019 by the marketplace manager, a particular product sales transaction with the particular merchant using merchant data for the particular merchant that is stored and using product data for the particular product that is stored in the product data including the merchant identifier and the product identifier.  
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 21 recites the abstract idea of providing product information, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 21 is a certain method of organizing human activity because providing product information is a commercial or legal interaction because it is a sales activity. Additionally, since the claimed abstract idea provides product information based on user interactions, the abstract idea is a certain method of organizing human activity because it is managing personal behavior or interactions between people. Thus, representative claim 21 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 21 includes additional elements such as a device comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, a merchant database, a product database, and a user interface. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 21 merely recites a commonplace business method (i.e., providing product information) being applied on a general-purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of providing product information and, thus, representative claim 21 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 21 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 21 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 21 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 21 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 21 is ineligible. 
Dependent claims 41-44, 46, and 60-63 do not aid in the eligibility of independent claim 21. For example, claims 41-44, 46, and 60-63 merely provide further embellishments of the abstract limitations recited in independent claim 21. Thus, dependent claims 41-44, 46, and 60-63 are also ineligible. 
Furthermore, it is noted that certain dependent claims recite additional elements supplemental to those recited in independent claim 21: a mouse click (claim 43) and a second device (claim 44). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea and no more than a general link of the use of the abstract idea to a particular technological environment or field of use and thus do not act to integrate the abstract idea into a practical application of the abstract idea. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea and amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Thus, dependent claims 41-44, 46, and 60-63 are also ineligible. 
Independent claims 47 and 54 recite the same abstract idea as recited in independent claim 21. As such, the analysis under Step 2A, Prong 1 is the same for independent claims 47 and 54 as described above for independent claim 21. Independent claims 47 and 54 do not recite any additional elements not already addressed in the rejection for independent claim 21. As such, the analysis under Step 2A, Prong 2 is the same for independent claims 47 and 54 as described above for independent claim 21. Lastly, independent claims 47 and 54 do not recite any additional elements not already addressed in the rejection for independent claim 21. As such, the analysis under Step 2B is the same for independent claims 47 and 54 as described above for independent claim 21.
Thus, independent claims 47 and 54 are rejected for the same rationale as described above for independent claim 21. 
Dependent claims 48-52, 55, 58, and 59 are parallel in nature to dependent claims 41-44, 46, and 60-63, and are therefore rejected for the same rationale as described above for claims 41-44, 46, and 60-63. 
 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 21, 41-44, 46-52, 54, 55, and 58-63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0052784 A1 (hereinafter Aldamiz Echevarria) in view of US 2011/0184814 A1 (hereinafter Konkol) and US 2014/0095349 A1 (hereinafter Mabrey).
 
Regarding claim 21, Aldamiz Echevarria discloses a device comprising one or more computers and one or more storage devices on which are stored instructions (Aldamiz Echevarria, see at least: Fig. 10, [0060], [0065]) that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
storing, by a marketplace manager, merchant data for facilitating product sales transactions with multiple merchants in a merchant database, and product data that was uploaded by the multiple merchants and that identifies products that the multiple merchants have indicated are sold by the multiple merchants in a product database (Aldamiz Echevarria, see at least: [0020] discloses “a fashion community database 102 that stores…links 108 to providers, such as vendors or manufacturers of the fashion items.” [0032] discloses “previously-stored item-specific provider link in database 102 will have associated with it provider fashion data previously retrieved from the provider link.”), the product data including first product data for a particular product that a particular merchant has indicated is sold by the particular merchant, the first product data including a merchant identifier for the particular merchant, a product identifier for the particular product, a description of the particular product, an image of the particular product, and a name for the particular product (Aldamiz Echevarria, see at least: [0020] discloses “fashion community database 102 that stores…fashion information or data 106…links 108 to providers, such as vendors or manufacturers of the fashion items [i.e., a merchant identifier for the particular merchant].” Then, [0033] discloses that “fashion data” includes “item name [i.e., name for the particular product], reference or catalog number [i.e., product identifier for the particular product], description [i.e., description of the particular product], price, color, main display image [i.e., an image of the particular product] and any additional display image.”);
when creating a tag:
utilizing the product database that includes product data that was uploaded by the multiple merchants (Aldamiz Echevarria, see at least: [0043] discloses “in additional to applying tag marker 506, upload interface generates on the user’s computing device a fashion information upload window 508 through which the user is prompted to upload selected fashion information relating to the indicated fashion item,” and then [0044] discloses “based upon provider fashion…retrieved from database 102…a fashion information affirmation section 520 displays the retrieved fashion information.”);
associating, using an identifier and as a result of the marketplace manager executing a query on the product database, a particular image with the first product data for the particular product, which first product data was uploaded by a merchant (Aldamiz Echevarria, see at least: [0046] discloses “search interface 310 may include a listing of multiple fashion fields from which the user may select one or more search criteria,” and “display interface 302 also includes one or more user ensemble images 312 that are displayed as a result of user-selected search criteria.” See also, Fig. 3);
presenting, by the marketplace manager and in a user interface, a grid of images that includes the particular image that is associated with the particular product that the particular merchant has indicated is sold by the particular merchant (Aldamiz Echevarria, see at least: Fig. 6 & [0047] disclose a “display interface includes multiple fashion ensemble panels 602…with which are rendered a user ensemble image,” wherein Fig. 6 displays the images in a grid format. [0019] discloses that the user ensemble image includes “the user wearing a dress with various fashion accessories such as shoes, jewelry, and sunglasses, and also holding a handbag,” therefore the images include one or more products); 
detecting, by the marketplace manager, a user interaction with the particular image in the grid of images that is associated with the particular product that the particular merchant has indicated is sold by the particular merchant (Aldamiz Echevarria, see at least: [0042] disclose “upload interface receives from the user a ‘click’ or other computing device input at a location in image 502 on or adjacent a fashion item to indicate the fashion item.” [0048] discloses “particular panel 602 or image 604 may be selected by a viewing user.” See also, [0039]); and 
in response to detecting the user interaction with the particular image in the grid of images, presenting, by the marketplace manager and in the user interface, and using the identifier that associates the particular product with the particular image, an image layout that includes the particular image and a popup display overlaid on top of the particular image that includes a representation of at least a portion of the product data for the particular product that was uploaded by the particular merchant and retrieved from the product database (Aldamiz Echevarria, see at least: [0042] discloses “in response, upload interface 500 applies a tag marker 506 [i.e., popup display overlaid on top of image] to the location indicated by the user,” wherein “tag marker 506…may also include alphanumeric indicators (e.g., fashion item types or brands).” Then [0043] discloses “in addition to applying tag marker 506, upload interface generates on the user’s computing device a fashion information upload window 508 through which the user is prompted to upload selected fashion information relating to the indicated fashion item.” Fig. 5 displays an image with tag marker 506 and fashion information such as item type, brand, link, item name, description, price, etc. [i.e., identifier] in addition to the image of the ensemble which includes the fashion item. [0045] discloses “a community user may search or browse the user fashion ensembles or looks,” and then [0048] discloses “tags 702 may be displayed concurrently with user ensemble images 604…or may be displayed when a particular panel 602 or image 604 is selected.”), and 
in response to detecting a user interaction with a portion of the user interface, facilitating, by the marketplace manager, a particular product sales transaction with the particular merchant using merchant data for the particular merchant that is stored in the merchant database and using product data for the particular product that is stored in the product database including the merchant identifier and the product identifier (Aldamiz Echevarria, see at least: claims 9 and 16 disclose “the information linking to the vendor of each fashion item provided to the community of users includes a retail link to a retail service from which to purchase the fashion item.”).
Although disclosing allowing a user to create a tag and allowing for searching therefore associating a particular product with an image as a result of a query, Aldamiz Echevarria does not explicitly disclose:
when creating a tag: 
receiving data representing selection of a control that indicates a search request for initiating a product query; 
executing a query on the product database that includes the product data that was uploaded by the multiple merchants using input data for the particular product, which particular product the particular merchant has indicated is sold by the particular merchant;
associating, using an identifier and as a result of the marketplace manager executing the query on the product database, a particular image with the first product data for the particular product, which first product data was uploaded by a merchant;
However, Konkol teaches:
when creating a tag: 
receiving data representing selection of a control that indicates a search request for initiating a product query (Konkol, see at least: [0094] & Fig. 8 teach “after the user clicks on the dress 40 [e.g., selection of a control] in Fig. 7, a pop-up text block with multiple sections has appeared over image 140,” wherein the pop-up text block includes a search box 180 wherein a user can search for words related to an item depicted in an image. Fig. 8 also displays a “Search” button [e.g., selection of a control]); 
executing a query on the product database that includes the product data that was uploaded by the multiple merchants using input data for the particular product, which particular product the particular merchant has indicated is sold by the particular merchant (Konkol, see at least: [0095] & Fig. 9 teach providing search results related to the user’s search term 290 such as “Guess by Marciano.” Then, [0099] & Fig. 11 teach adding the tag with “Guess by Marciano” to the image with the dress. [0049] teaches that “once the electronic media is uploaded, the tagging unit 8 and the text block unit 6 create a path that enables the users to attach advertising content or links (such as URLs) or relevant advertisers found within the database of primary advertisers 7 to items that are visible with the electronic media.” [0080] teaches “the URL of a corresponding advertisement is auto-populated into an address bar at the bottom of the pop-up text from the database of primary advertisers [i.e., product database].” Fig. 9 displays that the information is information related to a product such as the brand, merchant, or URL.);
associating, using an identifier and as a result of the marketplace manager executing the query on the product database, a particular image with the first product data for the particular product (Konkol, see at least: [0099] & Fig. 11 teach adding the tag with “Guess by Marciano” to the image with the dress).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included, when creating a tag, receiving data representing selection of a control that indicates a search request for initiating a product query, and executing a query on the product database that includes the product data that was uploaded by the multiple merchants using input data for the particular product, which particular product the particular merchant has indicated is sold by the particular merchant, and associating, using an identifier and as a result of the marketplace manager executing the query on the product database, a particular image with the first product data for the particular product as taught by Konkol in the tagging system of Aldamiz Echevarria because it would have helped increase revenue (Konkol: [0039], [0074], [0081]).
Additionally, while Aldamiz Echevarria discloses facilitating a sale, Aldamiz Echevarria does not disclose in response to detecting a user interaction with a portion of the user interface, performing, by the marketplace manager, a particular product sales transaction with the particular merchant using merchant data for the particular merchant that is stored in the merchant database and using product data for the particular product that is stored in the product database. 
However, Mabrey teaches in response to detecting a user interaction with a portion of the user interface, performing, by the marketplace manager, a particular product sales transaction with the particular merchant using merchant data for the particular merchant that is stored in the merchant database and using product data for the particular product that is stored in the product database (Mabrey, see at least: [0068] teaches the options to “purchase items that have price tags embedded as ‘hotspots’ linked to the retailers existing e-commerce site.” [0076] teaches “once the user has decided on which outfit they would like to purchase, it will then take that user to the shopping cart where they can check out,” and “once a purchase has been complete, the system will then distribute the funds to each online retailer for the purchase.” See also, Fig. 34 displaying a retailer’s inventory database and product database. See also, [0056], Fig. 33).
One of ordinary skill in the art would have recognized that applying the known technique of Mabrey to Aldamiz Echevarria would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of performing a transaction as taught by Mabrey to the teaching of Aldamiz Echevarria would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an actual sales transaction since Aldamiz Echevarria suggests that the purpose of tagging items is to sell them. Further, applying the sales transaction to Aldamiz Echevarria with item tags intended to result in a purchase, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient system of shopping by allowing a user to purchase items they have seen (Mabrey: [0066]). 

Regarding claim 41, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Aldamiz Echevarria further discloses presenting, in the user interface and with the particular image, a list of the particular product and one or more other products are referenced by the particular image (Aldamiz Echevarria, see at least: Fig. 5, Fig. 7).  

Regarding claim 42, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Aldamiz Echevarria further discloses:
detecting user interaction with a popup display (Aldamiz Echevarria, see at least: [0048] discloses “each of tags 702 includes an active link, activation of which provides the fashion information stored in database 102 with image 604,” e.g., the system is capable of detecting a user activation of the tag); and 
in response to detecting user interaction with a popup display, presenting, in the user interface, at least a second portion the particular product (Aldamiz Echevarria, see at least: [0048] discloses “each of tags 702 includes an active link, activation of which provides the fashion information stored in database 102 with image 604,” e.g., in response to a user activating a tag, the fashion information is provided).  
Although disclosing multiple types of product data and displaying product data concurrently with a product image, Aldamiz Echevarria does not explicitly disclose the second portion of product data as is required by claim 61, from which claim 42 depends.
However, Konkol further teaches displaying multiple portions of product information concurrently with an image of a product. Specifically, Konkol further teaches wherein the portion displayed is displaying at least a second portion of the product data for the particular product that is different from the portion that is overlaid on the image as required by claim 61 (Konkol, see at least: Fig. 8 & [0094] teaches “a pop-up text block with multiple sections has appeared over the image 140.” Fig. 9 & [0095] teach a similar display with multiple sections appearing over image 140. Examiner note: the display in Figs. 8 and 9 display multiple sections overlaid on the image which are each interpreted as “portions”. Since Figs. 8 and 9 display multiple sections, Figs. 8 and 9 display at least a first portion and a second portion. For example, section 270 can be interpreted as the first portion and section 280 can be interpreted as the second portion). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified overlay of Aldamiz Echevarria to have included wherein the portion displayed is at least a second portion of the product data for the particular product that is different from the portion as taught by Konkol in the system of Aldamiz Echevarria for at least the rationale noted above.

Regarding claim 43, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Aldamiz Echevarria further discloses wherein receiving data representing selection of a control comprises receiving the data representing a tap action or a mouse click that selects the control in the process of creating a tag(Aldamiz Echevarria, see at least: [0042] discloses “upload interface receives from the user a ‘click’ or other computing device input,” and “in response, upload interface 500 applies a tag marker 506 [i.e., popup display overlaid on top of image] to the location indicated by the user.” [0048] discloses “tags 702 may be displayed concurrently with user ensemble images 604…or may be displayed when a particular panel 602 or image 604 is selected.” See also, [0064]).  
Although disclosing applying a tag marker using a “click” function, Aldamiz Echevarria does not explicitly disclose wherein receiving data representing selection of a control that indicates a search request for initiating a product query comprises receiving the data representing the tag is created using a tap action or a mouse click that selects the control that indicates a search request for initiating a product query.
However, Konkol further teaches wherein receiving data representing selection of a control that indicates a search request for initiating a product query comprises receiving the data representing the tag is created using a tap action or a mouse click that selects the control that indicates a search request for initiating a product query (Konkol, see at least: [0094] & Fig. 8 teach “after the user clicks on the dress 40 [e.g., selection of a control] in Fig. 7, a pop-up text block with multiple sections has appeared over image 140,” wherein the pop-up text block includes a search box 180 wherein a user can search for words related to an item depicted in an image. Fig. 8 also displays a “Search” button for selection [e.g., selection of a control]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein receiving data representing selection of a control that indicates a search request for initiating a product query comprises receiving the data representing the tag is created using a tap action or a mouse click that selects the control that indicates a search request for initiating a product query as taught by Konkol in the system of Aldamiz Echevarria for at least the rationale noted above.

Regarding claim 44, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Aldamiz Echevarria further discloses wherein the operations comprise presenting an icon that initiates saving the image layout to a profile for a device (Aldamiz Echevarria, see at least: Fig. 6, [0049]).  
Although disclosing saving an image layout, Aldamiz Echevarria does not explicitly disclose that the device is a second device from which the data representing selecting of the control that indicates a search request for initiating a product query was received.
However, Konkol further teaches the device is a second device from which the data representing selecting of the control that indicates a search request for initiating a product query was received (Konkol, see at least: [0049] teaches that the tagging process is initiated by a user while Fig. 1 displays a variety of devices such as the secondary advisor terminal 11 and potential customer terminal 13 which are capable of performing the processes as described in Figs. 9-11). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Aldamiz Echevarria to be a second device from which the data representing selecting of the control that indicates a search request for initiating a product query was received as taught by Konkol in the system of Aldamiz Echevarria for at least the rationale noted above.

Regarding claim 46, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Although disclosing allowing a user to create a tag and allowing for searching, Aldamiz Echevarria does not disclose wherein receiving data representing selection of a control that indicates a search request for initiating a product query comprises receiving the data representing selection of the control that indicates a search request for initiating a product query from a second device operated by a person other than the particular merchant.
However, Konkol teaches wherein receiving data representing selection of a control that indicates a search request for initiating a product query comprises receiving the data representing selection of the control that indicates a search request for initiating a product query from a second device operated by a person other than the particular merchant (Konkol, see at least: [0094] & Fig. 8 teach a pop-up text block with a search box 180 wherein a user can search for words related to an item depicted in an image. [0095] & Fig. 9 teach providing search results related to the user’s search term 290 such as “Guess by Marciano.” Then, [0099] & Fig. 11 teach adding the tag with “Guess by Marciano” to the image with the dress. [0049] teaches that the tagging process is initiated by a user while Fig. 1 displays a variety of devices such as the secondary advisor terminal 11 and potential customer terminal 13 which are capable of performing the processes as described in Figs. 9-11).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein receiving data representing selection of a control that indicates a search request for initiating a product query comprises receiving the data representing selection of the control that indicates a search request for initiating a product query from a second device operated by a person other than the particular merchant as taught by Konkol in the tagging system of Aldamiz Echevarria because it would have helped increase revenue (Konkol: [0039], [0074], [0081]).
Regarding claims 47-51, claims 47-51 are directed to a computer readable storage medium. Claims 47-51 recite limitations that are parallel in nature to those addressed above for claims 21 and 41-44, respectively which are directed towards a device. Claims 47-51 are therefore rejected for the same reasons as set forth above for claims 21 and 41-44, respectively.  

Regarding claim 52, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 47, as noted above. Aldamiz Echevarria further discloses wherein the popup display includes the name for the particular product (Aldamiz Echevarria, see at least: [0042] discloses “in response, upload interface 500 applies a tag marker 506 [i.e., popup display overlaid on top of image] to the location indicated by the user.” Then [0043] discloses “in addition to applying tag marker 506, upload interface generates on the user’s computing device a fashion information upload window 508 through which the user is prompted to upload selected fashion information relating to the indicated fashion item.” [0045] discloses “a community user may search or browse the user fashion ensembles or looks,” and then [0048] discloses “tags 702 may be displayed concurrently with user ensemble images 604...or may be displayed when a particular panel 602 or image 604 is selected.” See also, Fig. 7 displaying a user ensemble image which includes tags which includes active links).

Regarding claims 54, 55, 58, and 59, claims 54, 55, 58, and 59 are directed to a method. Claims 54, 55, 58, and 59 recite limitations that are parallel in nature to those addressed above for claims 21, 41, and 44 which are directed towards a device and claim 52 which is directed towards a medium. Claims 54, 55, 58, and 59 are therefore rejected for the same reasons as set forth above for claims 21, 41, 44, and 52, respectively.  
Regarding claim 60, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. As described above, Aldamiz Echevarria describes presenting a grid of images that includes a first image and a second image (Aldamiz Echevarria, see at least: Fig. 6 & [0047] disclose a “display interface includes multiple fashion ensemble panels 602…with which are rendered a user ensemble image,” wherein Fig. 6 displays the images in a grid format).
Although disclosing a grid of images, Aldamiz Echevarria does not explicitly disclose that wherein the first image is a first image for a video.
However, Konkol further teaches the known concept of displaying videos of items. Specifically, Konkol further teaches a first image for a video (Konkol, see at least: [0014] teaches “the electronic media is a video.” See also, [0027], [0046]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the grid of images of Aldamiz Echevarria to include wherein a first image is for a video as taught by Konkol in the system of Aldamiz Echevarria for at least the rationale noted above.

Regarding claim 61, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. As described above, Aldamiz Echevarria describes presenting, in the user interface and substantially concurrently with presentation of and at least partially overlaying the particular image, at least a portion of the product data for the particular product (Aldamiz Echevarria, see at least: [0042] discloses “in response, upload interface 500 applies a tag marker 506 [i.e., popup display overlaid on top of image] to the location indicated by the user,” wherein “tag marker 506…may also include alphanumeric indicators (e.g., fashion item types or brands).” Then [0043] discloses “in addition to applying tag marker 506, upload interface generates on the user’s computing device a fashion information upload window 508 through which the user is prompted to upload selected fashion information relating to the indicated fashion item.”).
Additionally, Aldamiz Echevarria also discloses multiple portions of product data (Aldamiz Echevarria, see at least: Fig. 5 displaying multiple different types of product data).
Although disclosing multiple types of product data and displaying product data concurrently with a product image, Aldamiz Echevarria does not explicitly disclose displaying at least a second portion of the product data for the particular product that is different from the portion that is overlaid on the image.
However, Konkol further teaches displaying multiple portions of product information concurrently with an image of a product. Specifically, Konkol further teaches wherein the portion displayed is displaying at least a second portion of the product data for the particular product that is different from the portion that is overlaid on the image (Konkol, see at least: Fig. 8 & [0094] teaches “a pop-up text block with multiple sections has appeared over the image 140.” Fig. 9 & [0095] teach a similar display with multiple sections appearing over image 140. Examiner note: the display in Figs. 8 and 9 display multiple sections overlaid on the image which are each interpreted as “portions”. Since Figs. 8 and 9 display multiple sections, Figs. 8 and 9 display at least a first portion and a second portion. For example, section 270 can be interpreted as the first portion and section 280 can be interpreted as the second portion). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified overlay of Aldamiz Echevarria to have included wherein the portion displayed is at least a second portion of the product data for the particular product that is different from the portion as taught by Konkol in the system of Aldamiz Echevarria for at least the rationale noted above.

Regarding claim 62, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 61, as noted above. As described above, Aldamiz Echevarria describes presenting a portion of the product data comprises presenting, in the user interface substantially concurrently with presentation of and at least partially overlaying the particular image and substantially concurrently with presentation of the popup display, at least a portion of the product data for the particular product (Aldamiz Echevarria, see at least: [0042] discloses “in response, upload interface 500 applies a tag marker 506 [i.e., popup display overlaid on top of image] to the location indicated by the user,” wherein “tag marker 506…may also include alphanumeric indicators (e.g., fashion item types or brands).” Then [0043] discloses “in addition to applying tag marker 506, upload interface generates on the user’s computing device a fashion information upload window 508 through which the user is prompted to upload selected fashion information relating to the indicated fashion item.”). 
Additionally, Aldamiz Echevarria also discloses multiple portions of product data (Aldamiz Echevarria, see at least: Fig. 5 displaying multiple different types of product data).
Although disclosing a grid of images, Aldamiz Echevarria does not explicitly disclose that wherein the portion displayed is at least a second portion of the product data for the particular product that is different from the portion and wherein that second portion is overlaying the particular image.
However, Konkol further teaches displaying multiple portions of product information concurrently with an image of a product. Specifically, Konkol further teaches wherein the portion displayed is at least a second portion of the product data for the particular product that is different from the portion and wherein that second portion is overlaying the particular image (Konkol, see at least: Fig. 8 & [0094] teaches “a pop-up text block with multiple sections has appeared over the image 140.” Fig. 9 & [0095] teach a similar display with multiple sections appearing over image 140. Examiner note: the display in Figs. 8 and 9 display multiple sections overlaid on the image which are each interpreted as “portions”. Since Figs. 8 and 9 display multiple sections, Figs. 8 and 9 display at least a first portion and a second portion. For example, section 270 can be interpreted as the first portion and section 280 can be interpreted as the second portion). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified overlay of Aldamiz Echevarria to have included wherein the portion displayed is at least a second portion of the product data for the particular product that is different from the portion as taught by Konkol in the system of Aldamiz Echevarria for at least the rationale noted above.

Regarding claim 63, Aldamiz Echevarria in view of Konkol and Mabrey teaches the limitations of claim 21, as noted above. Although disclosing associating an identifier with an image, Aldamiz Echevarria does not explicitly disclose wherein associating, using the identifier, the particular image with the first product data for the particular product comprises associating, using a unique content identifier, the particular image with the first product data for the particular product.
However, Konkol further teaches wherein associating, using the identifier, the particular image with the first product data for the particular product comprises associating, using a unique content identifier, the particular image with the first product data for the particular product (Konkol, see at least: Fig. 9 displaying unique content identifiers such as “Guess Clothing.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Aldamiz Echevarria to have included wherein associating, using the identifier, the particular image with the first product data for the particular product comprises associating, using a unique content identifier, the particular image with the first product data for the particular product as taught by Konkol in the system of Aldamiz Echevarria for at least the rationale noted above.



Response to Arguments
With respect to the rejections under 35 U.S.C. 112(b), Applicant's amendments have rendered the rejections moot. As such, the rejections have hereby been withdrawn. 

With respect to the rejections made under 35 U.S.C. 101, Applicant has not presented any specific arguments regarding the amended claims. The amended claims do not recite eligible subject matter for the rationale described above. As such, the rejection is hereby maintained.
On page 12 of the Remarks Applicant argues that “similar to Example 42, claim 21 recites a combination of additional elements,” and that “these additional elements recite by claim 21 recite a specific improvement over the prior art by providing an ‘improved method of discovering and purchasing products online that would improve upon the conventional method’.” The Examiner respectfully disagrees. The Examiner notes that the examples created in conjunction with the 2019 PEG “are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG,” and that the examples “should be interpreted based on the fact patterns set forth below as other fact patterns may have different eligibility outcomes.” Claim 1 of Example 42 was found eligible because “the additional elements recite[d] a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.” This improvement was supported in the background of invention as the background states, specifically, that records were stored locally on a computer in a non-standard format which can lead to problems with managing prescriptions or having patients duplicate tests and that collecting updated complete information is not readily shared or cannot be consolidated due to format inconsistencies. The invention in claim 1 of Example 42 solves this problem by converting the information into a standardized format and then storing the information. This information along with the claims resulted in the conclusion that the claimed invention resulted in an improvement to prior systems. 
Applicant’s claims are unlike those recited in Example 42. Although reciting additional elements such as a device comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, a merchant database, a product database, and a user interface, which may arguably improve discovering and purchasing products, Applicant’s disclosure is lacking any discussion of an improvement that is similar to that recited in Example 42. Rather, Applicant’s claims, considered as a whole, merely recite an improved abstract idea rather than an improvement recognized by courts as resulting in integration of the abstract idea. Applicant’s specification does not provide any discussion of an improvement similar to formatting information into a standardized format for better access to the data. As such, Applicant’s claims are unlike those of Example 42.

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been fully considered and while Applicant’s arguments are not necessarily persuasive, in order to provide clarity to the rejection, the Examiner has provided an updated rejection.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McMillion (US 2015/0006301 A1) – McMillion describes a system of providing hyperlink tags to an end user shared photos within a social network wherein using database of product data, the user or system searches and matches the user-submitted text tag data with the brand/merchant submitted product data and site links (McMillion: [0015]-[0016]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625